Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant's election with traverse of the requirement for Unity of Invention in the reply filed on 3/16/2022 is acknowledged.  The traversal is on the ground(s) that Graertner does not teach all of the shared technical features between the groups.  This is not found persuasive because Gaertner shows a first transparent film 5; and a second transparent film 7 arranged on the first transparent film, wherein an interface 6 between the first transparent film and the second transparent film is provided with a light scattering structure.  Claim 7 is an OLED device having the elements of Claim 1. Claim 8 are merely the method steps of achieving the structure of Claim 1.
The requirement is still deemed proper and is therefore made FINAL.











Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015139449 to Hou et al. (Hou).
Regarding Claim 1, Hou teaches a transparent substrate comprising: 
a first transparent film 2; and 
a second transparent film 1 arranged on the first transparent film, wherein an interface 11 between the first transparent film and the second transparent film is provided with a light scattering structure.

Regarding Claim 2, Hou teaches the transparent substrate according to claim 1, wherein the light scattering structure comprises a recess formed in the first transparent film.

Regarding Claim 6, Hou teaches the transparent substrate according to claim 1, wherein a refractive index of the second transparent film is smaller (substrate 1 is glass, 1.52) than that of the first transparent film (layer 2 refractive index between 2.0 and 3).

Regarding Claim 7, Hou teaches an OLED display device comprising the transparent substrate according to claim 1 (title).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to Claim 1 and further in view of WO2015139449 to Chen et al. (Chen).
Regarding Claim 3, Hou teaches the transparent substrate according to claim 2, but does not explicitly teach that the light scattering structure further comprises a lens structure formed by filling the recess with a material of the second transparent film.
However, in analogous art, Chen teaches in Fig. 2 a lens like structure of a concave recess in a first transparent material 205 filled with the material of a second transparent material 204.  It would have been obvious to the person of ordinary skill at the time of filing to modify Hou’s random scattering texture with the lens structure of Chen to improve light extraction efficiency, as taught by Chen (Col. 3 liens 16-21 and also throughout).

Regarding Claim 5, Hou teaches the transparent substrate according to claim 1, but does not explicitly teach that both the first transparent film and the second transparent film comprise polyimide.  However, Chen teaches that the second material is polyimide (Col. 7 lines 10-17) and is silent regarding the material. It would at least be obvious to try to the person of ordinary skill to use a polyimide, such as .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hou. 
Regarding Claim 4, Hou teaches the transparent substrate according to claim 1, but does not explicitly teach that a cross section of the light scattering structure in parallel with a plane of the first transparent film or the second transparent film is a hexagon.  However, it has been held that the configuration of a claim element is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04(IV)(B)).  In this case, a review of the specification and in [0081] specifically shows that hexagon shape is not significant, and that other shapes are contemplated. No particular benefit, unexpected result, or other indicia of significance is described.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812